UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4036
EDWIN PEREZ,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-124)

                      Argued: December 8, 2000

                      Decided: January 16, 2001

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Christopher Campbell Booberg, THORSEN, MAR-
CHANT & SCHER, L.L.P., Richmond, Virginia, for Appellant. N.
George Metcalf, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee. ON BRIEF: Theodore N.I. Tondrowski, TON-
DROWSKI & WICKER, Richmond, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, James B. Comey, Assistant United
States Attorney, Adam Casagrande, Student Intern, Richmond, Vir-
ginia, for Appellee.
2                       UNITED STATES v. PEREZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A jury found Edwin Perez guilty of one count of conspiracy to pos-
sess with intent to distribute cocaine base in violation of 21 U.S.C.A.
§ 846 (West 1999), and one count of possession with intent to distrib-
ute cocaine base and aiding and abetting such possession in violation
of 21 U.S.C.A. § 841 (West 1999) and 18 U.S.C.A. § 2 (West 2000).
On appeal, Perez contends that: (1) the district court erred by admit-
ting evidence of a 1998 drug transaction; (2) the Government failed
to establish the chain of custody for a package of crack cocaine seized
from a co-conspirator; (3) the district court erred by instructing the
jury that it may find the intent to distribute crack cocaine based upon
the amount of crack cocaine seized despite the fact that there was no
expert testimony regarding an amount of crack cocaine that was con-
sistent with an intent to distribute; (4) the evidence was insufficient
to establish that Perez possessed and had the intent to distribute crack
cocaine; (5) a 1996 conviction for distribution of cocaine should not
have been used in calculating his criminal history; (6) the district
court erred by determining the amount of cocaine attributed to Perez
in order to assign a base offense level under the sentencing guide-
lines; and (7) the district court erred in imposing a term of supervised
release of ten years. Finding no reversible error, we affirm.

   We conclude that evidence of the 1998 transaction was properly
admitted under Rule 404(b) of the Federal Rules of Evidence for the
purpose of demonstrating why Perez chose to travel with those per-
sons transporting drugs from New York City. In addition, the proba-
tive value of the evidence was not substantially outweighed by unfair
prejudice. See Fed. R. Evid. 403. The evidence "did not involve con-
duct any more sensational or disturbing than the crimes with which
he was charged." United States v. Boyd, 53 F.3d 631, 637 (4th Cir.
1995). Furthermore, the district court instructed the jury on the lim-
ited purpose for the evidence. See United States v. Powers, 59 F.3d
1460, 1467-68 (4th Cir. 1995).
                         UNITED STATES v. PEREZ                          3
   We further hold that Perez’s argument regarding the chain of cus-
tody is without merit. See United States v. Howard-Arias, 679 F.2d
363, 366 (4th Cir. 1982) ("[P]recision in developing the chain of cus-
tody is not an iron-clad requirement, and the fact of a missing link
does not prevent the admission of real evidence, so long as there is
sufficient proof that the evidence is what it purports to be and has not
been altered in any material aspect.") (internal quotation marks omit-
ted).

   We also hold that there was sufficient evidence to support the dis-
trict court’s instruction to the jury that it could infer an intent to sell
based on the amount of drugs seized from a co-conspirator. See
United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (en banc).
Furthermore, the evidence was sufficient to support the jury’s finding
that Perez possessed crack cocaine and that he had the intent to dis-
tribute the crack cocaine. See Glasser v. United States, 315 U.S. 60,
80 (1942).

   The district court did not err by using a 1996 conviction and sen-
tence for distribution of cocaine in calculating Perez’s criminal his-
tory category. That prior offense was not part of the instant conduct.
See United States v. McManus, 23 F.3d 878, 888 (4th Cir. 1994)
(inquiry should be whether prior sentence and instant offense "‘in-
volve conduct that is severable into two distinct offenses’") (quoting
United States v. Beddow, 957 F.2d 1330, 1338 (6th Cir. 1992)).

   Nor did the district court err in determining the offense level under
the sentencing guidelines. The Government fulfilled its burden by
proving by a preponderance of the evidence the amount of cocaine
foreseeable to Perez. See United States v. Randall, 171 F.3d 195, 210
(4th Cir. 1999).*

  Finally, the district court did not err in imposing a ten-year term of
supervised release. In United States v. Good, 25 F.3d 218 (4th Cir.
1994), we recognized that 18 U.S.C.A. § 3583(b)(1)(West 2000) sets
maximum terms of supervised release "except as otherwise provided."
Good, 25 F.3d at 220 n.3 (quoting 18 U.S.C.A. § 3583(b)). We further

  *The parties agree that there was no Apprendi error in this case. See
Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).
4                       UNITED STATES v. PEREZ
observed that this language "creates an exception for those special
statutes, such as drug offenses, which carry their own mandatory
minimum periods of supervised release." Id. In the present case,
because Perez had a prior drug felony conviction, the statute man-
dated "a term of supervised release of at least 10 years in addition to
such term of imprisonment." 21 U.S.C.A. § 841(b)(1)(A). Accord-
ingly, Perez’s term of supervised release is consistent with our opin-
ion in Good.

    For the foregoing reasons, we affirm the convictions and sentences.

                                                          AFFIRMED